443 F.2d 1367
UNITED STATES of America, Plaintiff-Appellee,v.Marco Antonio GONZALEZ, Appellant.
No. 26295.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Appeal from the United States District Court for the Southern District of California; Francis C. Whelan, Judge.
Frank V. Gregorcich, San Diego, Cal., for appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Criminal Division, Phillip W. Johnson, Sp. Asst. to U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and TAYLOR,* District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The challenge to the sufficiency of the evidence is without any merit whatsoever in this marijuana smuggling case.


3
There was error in the admission of one statement but we are not persuaded that it was sufficiently prejudicial to require reversal and a new trial.



Notes:


*
 The Honorable Fred M. Taylor, Chief Judge, United States District Court, District of Idaho, sitting by designation